Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 18, 47, 53, 57, 63, and 66-67 amended; Claims 1-17, 19-43, 45, 50-51, 55, 60-61, 64, and 69-70 canceled; claims 78-80 added. Claims 18, 44, 46-49, 52-54, 56-59, 62-63, 65-68, and 71-80 are subject to examination.

Allowable Subject Matter
Claim 46, 49, 56, 59, 65, and 68 objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18, 44, 47-48, 52-54, 57-58, 62-63, 66-67, and 71-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim hereafter) (US 20140254533 A1) in view of 3GPP TS 36.331 (TS 36.331 hereafter) (V13.3.0 2016-09).

Regarding claim 18, Kim teaches, A method comprising: 
receiving, by a user equipment (UE), a radio resource control (RRC) message (Kim; information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106); 
monitoring, by the UE, a first physical downlink control channel (PDCCH) search space (Kim; search space may correspond to an EPDCCH region, Par. 0114) for a first downlink control information (DCI) (Kim; The control information transmitted through the PDCCH is denoted downlink control information (DCI), Par. 0048; A subframe is split into two parts, each having an EPDCCH that may deliver a DCI format different from that of the other part, Par. 0122) in accordance with first configuration parameters included in the RRC message (Kim; The number/position/size of the EPDCCH regions 420 and 430 and/or information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106); and 
monitoring, by the UE, a second PDCCH search space for a second DCI in accordance with second configuration parameters included in the RRC message (Kim; The wireless device may be assigned one or more EPDCCH regions 420 and 430, and the wireless device may monitor the EPDCCH in the assigned EPDCCH regions 420 and 430, Par. 0105), the first PDCCH search space and the second PDCCH search space being associated with different control resource sets (Kim; element “420”, “430” Fig. 6; the unit of transmission resource for EPDCCH is denoted ECCE (Enhanced Control Channel Element), Par. 0111), wherein the first DCI and the second DCI are associated with a same UE identifier (ID) (Kim; The base station determines a PDCCH format depending on a DCI that is to be sent to the wireless device, adds a CRC (cyclic redundancy check) to the DCI, and masks to the CRC a unique identifier (this is called RNTI (radio network temporary identifier) depending on the owner ... In case the PDCCH is for a specific wireless device, the wireless device's unique identifier … If the C-RNTI is used, the PDCCH carries control information for a corresponding specific wireless device (this is called UE-specific control information), Par. 0052-0053), and wherein the first PDCCH search space and the second PDCCH search space are different UE-specific search spaces (Kim; element “420”, “430” Fig. 6 [Note that 3GPP TS 36.331 teaches in page 459 that EPDCCH search space are UE-specific]).  
Although Kim teaches RRC message carries information for monitoring EPDCCH, but fails to explicitly teach,
configuration parameters included in the single RRC.
However, in the same field of endeavor, TS 36.331 teaches, 
configuration parameters included in the single RRC (TS 36.331; EPDCCH-SetConfig ...  configures at least one EPDCCH-SetConfig when EPDCCH-Config is configured, Page 325). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of EPDCCH-Config IE as taught by TS 36.331 in order to configure EPDCCH (TS 36.331; Page 323).

Regarding claim 53, Kim teaches, An apparatus comprising: 
a processor (Kim; wireless device, Par. 0106); and 
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (Kim; wireless device, Par. 0106): 
receive a radio resource control (RRC) message (Kim; information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106); 
monitor a first physical downlink control channel (PDCCH) search space (Kim; search space may correspond to an EPDCCH region, Par. 0114) for a first downlink control information (DCI) (Kim; The control information transmitted through the PDCCH is denoted downlink control information (DCI), Par. 0048; A subframe is split into two parts, each having an EPDCCH that may deliver a DCI format different from that of the other part, Par. 0122) in accordance with first configuration parameters included in the RRC message (Kim; The number/position/size of the EPDCCH regions 420 and 430 and/or information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106); and 
monitor a second PDCCH search space for a second DCI in accordance with second configuration parameters included in the RRC message (Kim; The wireless device may be assigned one or more EPDCCH regions 420 and 430, and the wireless device may monitor the EPDCCH in the assigned EPDCCH regions 420 and 430, Par. 0105), the first PDCCH search space and the second PDCCH search space being associated with different control resource sets (Kim; element “420”, “430” Fig. 6; the unit of transmission resource for EPDCCH is denoted ECCE (Enhanced Control Channel Element), Par. 0111), wherein the first DCI and the second DCI are associated with a same user equipment (UE) identifier (ID) (Kim; The base station determines a PDCCH format depending on a DCI that is to be sent to the wireless device, adds a CRC (cyclic redundancy check) to the DCI, and masks to the CRC a unique identifier (this is called RNTI (radio network temporary identifier) depending on the owner ... In case the PDCCH is for a specific wireless device, the wireless device's unique identifier … If the C-RNTI is used, the PDCCH carries control information for a corresponding specific wireless device (this is called UE-specific control information), Par. 0052-0053), and wherein the first PDCCH search space and the second PDCCH search space are different UE-specific search spaces (Kim; element “420”, “430” Fig. 6 [Note that 3GPP TS 36.331 teaches in page 459 that EPDCCH search space are UE-specific]).  
Although Kim teaches RRC message carries information for monitoring EPDCCH, but fails to explicitly teach,
configuration parameters included in the single RRC.
However, in the same field of endeavor, TS 36.331 teaches, 
configuration parameters included in the single RRC (TS 36.331; EPDCCH-SetConfig ...  configures at least one EPDCCH-SetConfig when EPDCCH-Config is configured, Page 325). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of EPDCCH-Config IE as taught by TS 36.331 in order to configure EPDCCH (TS 36.331; Page 323).

Regarding claim 63, Kim teaches, A computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions that cause one or more processors to: 
receive a radio resource control (RRC) message (Kim; information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106); 
monitor a first physical downlink control channel (PDCCH) search space (Kim; search space may correspond to an EPDCCH region, Par. 0114) for a first downlink control information (DCI) (Kim; The control information transmitted through the PDCCH is denoted downlink control information (DCI), Par. 0048; A subframe is split into two parts, each having an EPDCCH that may deliver a DCI format different from that of the other part, Par. 0122) in accordance with first configuration parameters included in the RRC message (Kim; The number/position/size of the EPDCCH regions 420 and 430 and/or information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106); and 
monitor a second PDCCH search space for a second DCI in accordance with second configuration parameters included in the RRC message (Kim; The wireless device may be assigned one or more EPDCCH regions 420 and 430, and the wireless device may monitor the EPDCCH in the assigned EPDCCH regions 420 and 430, Par. 0105), the first PDCCH search space and the second PDCCH search space being associated with different control resource sets (Kim; element “420”, “430” Fig. 6; the unit of transmission resource for EPDCCH is denoted ECCE (Enhanced Control Channel Element), Par. 0111), wherein the first DCI and the second DCI are associated with a same user equipment (UE) identifier (ID) (Kim; The base station determines a PDCCH format depending on a DCI that is to be sent to the wireless device, adds a CRC (cyclic redundancy check) to the DCI, and masks to the CRC a unique identifier (this is called RNTI (radio network temporary identifier) depending on the owner ... In case the PDCCH is for a specific wireless device, the wireless device's unique identifier … If the C-RNTI is used, the PDCCH carries control information for a corresponding specific wireless device (this is called UE-specific control information), Par. 0052-0053), and wherein the first PDCCH search space and the second PDCCH search space are different UE-specific search spaces (Kim; element “420”, “430” Fig. 6 [Note that 3GPP TS 36.331 teaches in page 459 that EPDCCH search space are UE-specific]).  
Although Kim teaches RRC message carries information for monitoring EPDCCH, but fails to explicitly teach,
configuration parameters included in the single RRC.
However, in the same field of endeavor, TS 36.331 teaches, 
configuration parameters included in the single RRC (TS 36.331; EPDCCH-SetConfig ...  configures at least one EPDCCH-SetConfig when EPDCCH-Config is configured, Page 325). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of EPDCCH-Config IE as taught by TS 36.331 in order to configure EPDCCH (TS 36.331; Page 323).
 
Regarding claim 44 and claim 54, Kim-TS 36.331 teaches, The method of claim 18 and The apparatus of claim 53 respectively, 
wherein the single RRC message is a UE- specific RRC message (Kim; information on the subframe for monitoring the EPDCCH may be provided from a base station to the wireless device through, e.g., an RRC message, Par. 0106 & TS 36.331; ePDCCH ... Indicates whether the UE can receive DCI on UE specific search space on Enhanced PDCCH, Page 459).  

Regarding claim 47, claim 57, and claim 66, Kim-TS 36.331 teaches, The method of claim 18, The apparatus of claim 53, and The computer program product of claim 63 respectively, 
wherein the single RRC message comprises different random sequence initialization numbers for the first configuration parameters and the second configuration parameters (TS 36.331; EPDCCH-SetConfig-r11 ::= SEQUENCE {
...
dmrs-ScramblingSequenceInt-r11, Page 323-324; dmrs-ScramblingSequenceInt ... The DMRS scrambling sequence initialization parameter, Page 325).  

Regarding claim 48, claim 58, and claim 67, Kim-TS 36.331 teaches, The method of claim 47, The apparatus of claim 57, and The computer program product of claim 66 respectively, wherein the single RRC message comprises a first random sequence initialization number and a second random sequence initialization number (TS 36.331; dmrs-ScramblingSequenceInt ... The DMRS scrambling sequence initialization parameter, Page 325), 
wherein monitoring the first PDCCH search space for the first DCI in accordance with the first configuration parameters included in the single RRC message comprises monitoring the first PDCCH search space using the first random sequence initialization number (Kim; An associated DM RS may be transmitted in its corresponding EPDCCH region 420, Par. 0107 & TS 36.331; ePDCCH ... Indicates whether the UE can receive DCI on UE specific search space on Enhanced PDCCH, Page 459), and 
wherein monitoring the second PDCCH search space for the second DCI in accordance with the second configuration parameters included in the single RRC message comprises the second PDCCH search space using the second random sequence initialization number (Kim; An associated DM RS may be transmitted in its corresponding EPDCCH region … 430, Par. 0107 & TS 36.331; ePDCCH ... Indicates whether the UE can receive DCI on UE specific search space on Enhanced PDCCH, Page 459).  
  
Regarding claim 52, claim 62, and claim 71, Kim-TS 36.331 teaches, The method of claim 18, The apparatus of claim 53, and The computer program product of claim 63 respectively, 
wherein the UE ID comprises a radio network temporary identifier (RNTI) (Kim; The base station determines a PDCCH format depending on a DCI that is to be sent to the wireless device, adds a CRC (cyclic redundancy check) to the DCI, and masks to the CRC a unique identifier (this is called RNTI (radio network temporary identifier), Par. 0052).  
  
Regarding claim 72, claim 73, and claim 74, Kim-TS 36.331 teaches, The method of claim 18, The apparatus of claim 53, and The computer program product of claim 63 respectively, wherein the first PDCCH search space and the second PDCCH search space overlap in the time domain (Kim; element “420”, “430” Fig. 6 [Note 420 and 430 overlap in time domain]);.  
  
Regarding claim 77, claim 76, and claim 75, Kim-TS 36.331 teaches, The method of claim 18, The apparatus of claim 53, and The computer program product of claim 63 respectively, 
wherein the second DCI is different than the first DCI (Kim; Each EPDCCH region 420 and 430 may be used for scheduling different cells, Par. 0109).  


Claim 78-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-TS 36.331 and in further view of Takeda et al. (Takeda hereafter) (US 20160242158 A1).

Regarding claim 78, claim 79, and claim 80, Kim-TS 36.331 teaches, The method of claim 18, The apparatus of claim 53, and The computer program product of claim 63 respectively.
	Kim-TS 36.331 fail to explicitly teach,
wherein the first configuration parameters and the second configuration parameters each comprises at least one of a search space type, one or more aggregation levels, or a candidate number.  
However, in the same field of endeavor, Takeda  teaches, 
wherein the first configuration parameters and the second configuration parameters each comprises at least one of a search space type, one or more aggregation levels, or a candidate number (Takeda; The information related to the PDCCH/EPDCCH signal configuration (PDCCH/EPDCCH Config) may include ... the aggregation level, Par. 0104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-TS 36.331 to include the use of EPDCCH Config as taught by Takeda  in order to configure aggregation level (Takeda; Par. 0104).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416